Citation Nr: 1525900	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a condition to account for shortness of breath, as due to undiagnosed illness.

3.  Entitlement to service connection for a condition to account for chronic fatigue, as due to undiagnosed illness.

4.  Entitlement to service connection for a cervical spine condition, to include as secondary to a head injury.  

5.  Entitlement to an effective date earlier than January 30, 2014, and for a rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.  

6.  Entitlement to an effective date earlier than January 30, 2014, and for a rating in excess of 10 percent for service-connected painful scar, head injury.

7.  Entitlement to an effective date earlier than January 30, 2014 and for a rating in excess of 50 percent for service-connected PTSD.

8.  Entitlement to an effective date earlier than February 15, 2011, and a rating greater than 10 percent for service-connected low back degenerative disc disease.  

9.  Entitlement to an effective date earlier than February 15, 2011, and a compensable rating for service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988, August 1989 to June 1999, and October 2003 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for a cervical spine condition, and entitlement to higher initial ratings and earlier effective dates for painful scar due to head injury, radiculopathy of the left lower extremity, PTSD, low back degenerative disc disease, and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The evidence shows that sleep apnea more likely than not began during service or as secondary to service-connected PTSD.

2.  Prior to the promulgation of a decision in the appeal, the Veteran's representative notified the VA in September 2014 that the Veteran wished to withdraw his appeal to the question of entitlement to service connection for a condition to account for shortness of breath as due to undiagnosed illness.

3.  Prior to the promulgation of a decision in the appeal, the Veteran's representative notified the VA in September 2014 that the Veteran wished to withdraw his appeal to the question of entitlement to service connection for a condition to account for chronic fatigue as due to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea claimed as incurred in service or as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a condition to account for shortness of breath as due to undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for a condition to account for shortness of breath as due to undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

In light of the favorable determination herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.310.

A review of service treatment records reveals no complaints, findings or diagnoses of a sleep disorder to include sleep apnea.

The Veteran has submitted statements from witnesses to his sleep symptomatology while in service.  These witnesses reported that the Veteran snored loudly, stopped breathing during sleep, and had awakenings from his loud snoring.  A layperson is competent to report such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, the Board finds these reports credible, because they are internally consistent and support one another and there is no evidence to impugn their credibility.

In addition, there are articles discussing the correlation between psychiatric disorders and sleep disordered breathing, and the use of antidepressant medications and increased diagnosis of obstructive sleep apnea.

In August 2011 the Veteran had a VA examination and polysomnography testing revealed severe obstructive sleep apnea.  The VA examiner opined that it was less likely than not related to service because the service treatment records did not show reports of chronic fatigue and there was not a diagnosis of sleep apnea in service.  This opinion is not well-reasoned where the examiner failed to discuss the Veteran's reported onset of fatigue in the 1990s with snoring and difficulty breathing during the night.  

In September 2014, a private physician, Dr. Skaggs reviewed the Veteran's claims folder, and noted that the Veteran had reported experiencing sleep problems since 1991, and was diagnosed with obstructive sleep apnea following testing in 2011.  At the private examination the Veteran reported that he had difficulty wearing his continuous positive airway pressure therapy mask because of his PTSD-related nightmares.  Dr. Skaggs noted that the record showed the Veteran was not obese while in service, when witnesses heard his snoring and halted breathing.  Dr. Skaggs also discussed research that supported comorbidity of sleep apnea and PTSD.  Dr. Skaggs opined that it was at least as likely as not the Veteran's PTSD aided in the development of and permanently aggravated the Veteran's sleep apnea, and that his symptoms had been continuous since service.  Dr. Skaggs commented that it was common for individuals to not seek treatment until the condition became too much to handle.  

Here, credible lay testimony established the fact that the Veteran began experiencing symptomatology during service that was later diagnosed as sleep apnea.  A medical opinion has linked onset of the Veteran's sleep apnea to his time in service, and linked it to already service-connected PTSD.  The Board finds that the evidence in support of service connection for the Veteran's sleep apnea outweighs that against the claim.  

Accordingly, the criteria for service connection have been met and service connection for sleep apnea is granted.

Withdrawn Issues: Entitlement to Service Connection for Shortness of Breath and for Chronic Fatigue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

In September 2014, the Veteran's representative indicated that the Veteran wished to withdraw his appeal to the Board concerning the issues of entitlement to service connection for a condition to account for shortness of breath, and for a condition to account for chronic fatigue.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

Entitlement to service connection for sleep apnea is granted.  The appeal is allowed to this extent.

The appeal as to the issue of entitlement to service connection for a condition to account for shortness of breath as due to undiagnosed illness is dismissed.

The appeal as to the issue of entitlement to service connection for a condition to account for chronic fatigue as due to undiagnosed illness is dismissed.



REMAND

In May 2015 the Veteran filed a Notice of Disagreement regarding the issues of higher initial ratings and earlier effective dates for painful scar of head injury, left lower extremity radiculopathy, PTSD, low back degenerative disc disease, and left ear hearing loss.  Accordingly, remand is necessary in order to afford the Veteran a Statement of the Case pertaining to these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

In May 2014 the Veteran filed a Notice of Disagreement to a June 2013 rating decision that denied service connection for a cervical spine condition secondary to a head injury.  Accordingly, remand is necessary in order to afford the Veteran a Statement of the Case pertaining to this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Following any additional development deemed necessary, issue a Statement of the Case to the Veteran regarding entitlement to service connection for a cervical spine condition, and entitlement to higher initial ratings and earlier effective dates for painful scar due to head injury, radiculopathy of the left lower extremity, PTSD, low back degenerative disc disease, and left ear hearing loss. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


